    NOT FOR PUBLiCATION

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


     UNITED STATES OF AMERICA.

                                                                 Crim. Nos.: 14-710 (JLL). 16-004 (JLL)
     V.


     DONALD BERNARD SR.,

                          Defendant.




     UNITED STATES OF AMERICA                                   Crim No. 15-636 (JLL)

    V.


    LINDA WATKINS-BRASHEAR
                                                                               OPINION


    LINARES, District Judge.

           This matter comes before the Court by way of the Newark Watershed Conservation and

    Development Corporation’s (“NWCDC”) motion to modify the restitution obligations of

    Defendants Donald Bernard, Sr. (“Bernard”) and Linda Watkins- Brashear (“Brashear”). (ECF

No. 41).’        The Government has opposed this motion. (ECF No. 47), and the NWCDC has

submitted a reply. (ECF No. 50).                In addition to this briefing, the Pension Benefit Guaranty

Corporation (“PBGC”) has sought leave to file a response to the NWCDC’s motion. (ECF No.

46). The Court has considered these submissions and decides this matter withocit oral argument.

For the reasons set forth below, the Court denies the NWCDS’s motion to modify Bernard and



I
    ECF flLlmbers are taken from the 14-7 10 docket.
Brashear’ s restitution obligations.



                                           BACKGROUND

        All of the pal-ties and the Court are familiar with the facts of this case. As such. the Court

will only set forth the facts critical to the resolution of this motion. Both Bernard and Brashear

entered into plea agreements with the Government before this Court in relation to their roles in the

bribery/no-bid contract scandal at the NWCDC. (ECf No. 41-1 at 2). Pursuant to those plea

agreements, Bernard and Brashear agreed to make restitution payments to the NWCDC in amounts

of $956,948 and $999,683, respectively, and to the Internal Revenue Service in amounts of

$200,172. and between $275,000 and $350,000, respectively. (ECF No. 47 at 2). On July 13,

2017, this Court sentenced Bernard to a term of imprisonment of 96 months with a subsequent 3-

year period of supervised release and ordered Bernard to pay 51,157.120 in restitution, S95694$

of which was to be distributed to the NWCDC and the remainder to the IRS. (ECF No. 47 at 3).

On September 22, 2017, this Court sentenced Brashear to a term      of imprisonment of   102   months


with a subsequent 3-year period of supervised release and ordered Brashear to pay $1,304,571.54

in restitution, $999,683.54 of which was to be distributed to the NWCDC and the remainder to the

IRS. (ECF ONo. 47 at 4).

       The NWCDC now seeks to modify these restitution orders, arguing that the Court should

allow Bernard and Brashear to satisfy their restitution obligations by ‘waiving their claims against”

against the NWCDC defined-benefit pension plan. (ECf No. 41-1 at 2). The NWCDC claims

that without such   a modification,    the PBGC ‘may pay benefits to [Bernard and Brashear] and

thereby increase the amount which the NWCDC bankruptcy estate will         have to pay to PBGC     on
their underfunding claim,” effectively increasing the damage Bernard and Brashear have done to

the NWCDC and ftirther compensating themselves in the process. (ECF No. 41-1 at 2—3).

                                             ARGUMENT

       The NWCDC seeks to modify these restitcition ordei-s under the Mandatory Victims

Restitution Act (MyRA). (ECF No. 41-1 at 7). The MVRA provides that:

       A restitution order shall provide that the defendant shall notify the court and the
       Attorney General of any material change in the defendant’s economic
       circumstances that might affect the defendant’s ability to pay restitution. The court
       may also accept notification of a material change in the defendant’s economic
       circumstances from the United States or from the victim. The Attorney General
       shall certify to the court that the victim or victims owed restitution by the defendant
       have been notified of the change in circumstances. Upon receipt of the notification.
       the court may, on its own motion, or the motion of any party, including the victim.
       adjust the payment schedule, or require immediate payment in full, as the interests
       ofjustice require.

18 U.S.C.   § 3664(k). Thus, this Court has authority to modify the restitution orders once
it receives notice of a material change in Bernard and Brashear’s economic circumstances

and after it receives “certification from the Attorney General that those owed restitution

have been informed of the defendant’s changed circumstances.” United States v. Jackson

El, 179 F. App’x 147, 149 (3d Cir. 2006).

       The NWCDC has failed to demonstrate a material change in economic

circumstances and this Court has not received certification from the Attorney General. As

to the economic circumstances, the NWCDC admits that neither Bernard nor Brashear have

made any restitution payments to date. (ECf No. 41-1 at 2). Instead, the NWCDC claims

that their assertion of pension claims totaling approximately $600,000 constitutes a

material change in economic circumstances. (ECf No. 41-I at 9).             However, neither

Bernard   nor   Brashear has received any payments from the pension plan. nor is it clear that
the PBGC—now the statutory trustee of the pension plan’s assets—will actually distribute

funds to Bernard and Brashear.       (ECF No. 35 at 5:11—16; ECF No. 46-2 at 5. 7).           A

defendant’s anticipated or continued failure to pay restitution benefits does not constitute

a change in economic circumstances. See United Stcttes v. Bcdter, 164 F. App’x 211, 213

(3d Cir. 2005) (finding that a defendant’s ‘inabi1ity to generate income ‘ia prison work

assignments hardly constitutes a material change in his economic circumstances,” where

he had oniy paid a total of $500 in restitution over ten years). In any event, Bernard and

3rashear’s pension claims, or at the very least, their intent to file these pension claims,

were known to the Court as early as November of 2016, (see generctllv ECF No. 35), so

the fact that these pension claims continue to linger cannot be considered a material change

in economic circumstances. furthermore, the Attorney General has not certified that there

has been a material change in economic circumstances. (ECF No. 47 at 6). Thus, the

NWCDC has failed to show that circumstances allow this Court to modify Bernard and

Brashear’s restitution orders.

       In any event, when the Court learned of Bernard and Brashear’s pension claims at

the hearing in November of 2016—before either defendant was sentenced—Mr. David M.

Hoffluan, a lawyer for 3 1 ex-employees of the NWCDC seeking to recover their interest

in the pension plan, made the same request that the NWCDC is making now: that the

pension plan benefits “otherwise payable to Bernard and [Brashear] should be cancelled”

so that those funds could go to other beneficiaries. (ECf No. 15). At that time, the Court

described the situation as “nebulous.” because “we are not even sure if [Bernard and

Brashear] have   pension   benefits to take away   ...   to begin with.” (ECE No. 35 at 9:2—5).


                                                    4
The Court declined to make a decision on Mr. l—loffiimn’s request at that point, and urged

Mr. Hoffinan to make a formal motion before the Court. (ECf No. 35 at 11:13—12:11).

That motion was never filed, and now, the NWCDC is making the same request. Today,

the facts remain the same: the PBGC has not macic a final decision as to whether it will

award pension benefits to Bernard or Brashear and the NWCDC is still in the midst of its

Chapter 11 bankruptcy proceeding. This is all to say that the NWCDC’s claimed material

change in economic circumstances is hardly a change and certainly not material.

                                        CONCLUSION

       The NWCDC’s motion is thus denied and the Court need not address the question of

whether a victim can reach the ERISA-protected pension benefits of a defendant under the MyRA.

An appropriate Order accompanies this Opinion.



DATED: February Jj. 2019
                                                    HO4ØSE h LINARES
                                                    Ch$idge, United States District Court
